Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated October 13, 2009, relating to the financial statements of Nanoviricides, Inc. (the “Company”) which appears in Nanoviricides, Inc.’s Annual Report on Form 10-K for the year ended June 30, 2009.We also consent to the reference to us under the heading “Experts” in this Registration Statement. /s/ Li & Company, PC Li & Company, PC CERTIFIED PUBLIC ACCOUNTANTS Skillman, New Jersey March 3, 2010
